Citation Nr: 1642992	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  14-24 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The Veteran served on active duty in the Navy from January 1961 to January 1967, including service in the Republic of Vietnam.  The appellant seeks benefits as his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, that denied service connection for the cause of the Veteran's death.  

In March 2016, the Board requested a Veterans Health Administration (VHA) opinion and the VHA opinion was obtained in July 2016.  In July 2016, the appellant and her representative were properly provided with a copy of the VHA opinion.  In September 2016, the appellant's representative submitted additional argument in support of his appeal.  

The Board notes that in a September 2016 informal hearing presentation, the Veteran's representative appeared to raise an issue of whether there was clear and unmistakable error (CUE) in January 2002 and May 2003 RO decisions that denied service connection for a low back disability (listed as a back injury) and for a right foot disability (listed as residuals of a right foot injury).  This issue is referred to the RO for appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The Board notes that in a September 2016 informal hearing presentation, the Veteran's representative maintained that there had been no attempt to obtain the Veteran's in-patient treatment reports from the Portsmouth Naval Hospital in Virginia.  The Board observes that in an August 2000 statement, the Veteran had reported that he was hospitalized for injuries to his back and his right foot.  He stated, at that time, that he had remained in the hospital for ninety-one days.  

The Board observes that the Veteran's service treatment records include an October 1962 hospital summary from the Naval Hospital in Portsmouth, Virginia.  The hospital summary indicates that the Veteran was admitted in July 1962 and that he was discharged in October 1962.  The Board notes that the in-patient reports from such facility are not of record.  As such, the Board finds this matter must be remanded to obtain those records.  See Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  

Additionally, the Board observes that a VHA opinion was provided by a specialist in internal medicine in July 2016.  The physician addressed numerous questions pursuant to the Board's March 2016 VHA request.  The Board had requested, in part, that, following a review of the claims file, the physician provide an opinion whether it was at least as likely as not that the Veteran's in-service exposure to herbicide agents (such as Agent Orange and Agent Blue) caused or contributed to any of the listed immediate, underlying, or contributory causes of his death (cardiac arrest; hypotension; sepsis; intestinal ischemia; severe chronic obstructive pulmonary disease (COPD); esophageal stricture; spinal neuropathy; and colorectal carcinoma).  

The physician indicated that the Veteran's claims file was reviewed.  The physician concluded that it was less likely as not that the Veteran's in-service exposure to herbicides (such as Agent Orange and Agent Blue) caused or contributed to any of the listed immediate, underlying, or contributory causes of death.  As to a rationale, the physician reported that the only presumptive herbicide condition that the Veteran had was ischemic heart disease.  The physician reported that it was less as likely as not that the Veteran's cardiac arrest was due to his ishemic heart disease.  The physician stated that the Veteran's cardiac arrest was at least as likely as not caused by his hypotension due to sepsis as a result of intestinal ischemia.  It was noted that there was no evidence of compromised cardiac function as evidenced by echocardiograms that were performed on February 3, 2011, and February 14, 2011, and that both show preserved left ventricle systolic function.  The physician maintained that the elevated cardiac enzymes noted on the Veteran's preoperative examination were at least as likely as not due to sepsis and impaired renal function as there were no electrocardiogram findings to suggest an acute coronary event.  

The Board observes that the physician's rationale solely addressed the Veteran's service-connected coronary artery disease, with a history of a myocardial infarction (listed as ischemic heart disease), which the physician listed as a presumptive herbicide condition.  The physician did not provide any rationale for his conclusion that it was less likely as not that the Veteran's in-service exposure to herbicides (such as Agent Orange and Agent Blue) caused or contributed to the immediate, underlying, or contributory causes of death (cardiac arrest; hypotension; sepsis; intestinal ischemia; severe COPD; esophageal stricture; spinal neuropathy; and colorectal carcinoma).  The Board notes that although hypotension; sepsis; intestinal ischemia; severe COPD; esophageal stricture; spinal neuropathy; and colorectal carcinoma are not presumptive diseases pursuant to 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2015), service connection may still be established if the evidence shows that such disorders were, in fact, caused by exposure to herbicide agents or some other incident of service.  See Combee v. Brown, F.3d at 1039 (Fed. Cir. 1994).  

Additionally, the Board's March 2016 VHA request directed, in part, that the physician provide an opinion whether it was at least as likely as not that the Veteran's service-connected coronary artery disease, with a history of a myocardial infarction, caused or contributed to his death.  In providing the opinion, the physician was to specifically state whether it was at least as likely as not that the Veteran's service-connected coronary artery disease, with a history of myocardial infarction, caused or contributed to any of the listed immediate, underlying, or contributory causes of death (cardiac arrest; hypotension; sepsis; intestinal ischemia; severe COPD; esophageal stricture; spinal neuropathy; and colorectal carcinoma).  

The physician found that it was less as likely as not that the Veteran's service-connected coronary artery disease, with a history of myocardial infarction, caused or contributed to any of the listed immediate, underlying, or contributory causes of death.  The physician reported that the Veteran's cardiac arrest was less as likely as not caused by ischemic heart disease, and that it was as likely as not caused by hypotension due to sepsis as a result of intestinal ischemia.  The physician stated that there was no evidence of compromised cardiac function prior to the Veteran's sepsis.  It was noted that the Veteran's ejection fraction prior to his surgery was determined to be normal.  

The Board observes that although the physician indicated that it was less likely as not that the Veteran's service-connected coronary artery disease, with a history of myocardial infarction, caused or contributed to any of the listed immediate, underlying, or contributory causes of death, his rationale essentially only addressed the Veteran's cardiac arrest.  The examiner did not address whether the Veteran's service-connected coronary artery disease caused or contributed to the Veteran's hypotension; sepsis; intestinal ischemia; severe COPD; esophageal stricture; spinal neuropathy; or colorectal carcinoma.  

The Board further notes that the physician did not address whether, as a result of the Veteran's service-connected coronary artery disease, with a history of myocardial infarction, there were resulting debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3) (2015).  

The Board observes that in light of the partial deficiencies with the July 2016 VHA opinion discussed above, an additional medical opinion must be obtained on remand to decide the claim.  See Wood v. Peake, 520 Fed. 1345, 1348 (Fed. Cir. 2008); see also Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following:  

1.  Contact the National Personnel Records Center (NPRC), or any other appropriate service department offices, and request that a search be conducted for all medical records (including copies), to include in-patient records, pertaining to the Veteran at the Naval Hospital in Portsmouth, Virginia during 1962.  If more details are required to conduct such search, the appellant should be asked to provide the necessary information.  The results of such request, whether successful or unsuccessful, should be documented in the claims file, and the appellant informed of any negative results.

2.  Notify the appellant that she may submit evidence, including by the Veteran's treating physicians, addressing whether his death was related to service, and in particular, to his service-connected coronary artery disease, with history of myocardial infarction.  The appellant should be provided an appropriate amount of time to submit this evidence.  

3.  Make arrangements for the entire claims file, including all electronic files, to be reviewed by a physician for a medical opinion on the issue of service connection for the cause of the Veteran's death.  Based on a review of historical records and generally accepted medical principles, the physician must provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not that the Veteran's cardiac arrest; hypotension; sepsis; intestinal ischemia; severe COPD; esophageal stricture; spinal neuropathy; and colorectal carcinoma were etiologically related to any aspect of his period of service, to include exposure to herbicide agents, asbestos, and ionizing radiation.  

The physician must specifically provide an opinion as to whether it is at least as likely as not that the Veteran's in-service exposure to herbicide agents (such as Agent Orange and Agent Blue) caused or contributed to any of the listed immediate, underlying, or contributory causes of his death (cardiac arrest; hypotension; sepsis; intestinal ischemia; severe chronic obstructive pulmonary disease (COPD); esophageal stricture; spinal neuropathy; and colorectal carcinoma).  

The physician must also opine whether it is at least as likely as not that the Veteran's service connected coronary artery disease, with history of myocardial infarction, caused or contributed substantially and materially to the cause of his death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury causing death.  

In providing the opinion, the physician must specifically state whether it is at least as likely as not that the Veteran's service-connected coronary artery disease, with a history of myocardial infarction, caused or contributed to any of the listed immediate, underlying, or contributory causes of death (cardiac arrest; hypotension; sepsis; intestinal ischemia; severe COPD; esophageal stricture; spinal neuropathy; and colorectal carcinoma).  

The report must include a complete rationale for all opinions expressed.  

4.  Then readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




